                                                                    ctERK's OFFICE U.
                                                                                    &.DIsT.CG lR'r
                                                                           ATY M E,VA
                                                                                FILED

                  IN TH E U N ITE D STATE S D ISTRICT COU RT     JAk 13 2222
                 PO R T H E W ESTE RN D ISTRICT OF W RGIN IA
                                                              JULW .DUDLEY CLERK
                          H ARRISO N BU RG D IV ISION        BY;
                                                                                        E K
UN ITED STAT ES O F AM E RICA ,
                                                           5:18-cr-00023
                                                  Case N o.5:19cr23
V.


SILVERIO GREGORIO-ALEJO,
                                                  By: M ichaelF.U rbansld
      D efendant.                                 ClliefUnited StatesDistrictJudge

                                        O RD ER

      Tllismatterwasreferted to the HonorableJoelC.Hoppe,United StatesM agistrate
Judge,pkusuantto28U.S.C.j636q$(3),forthepurposeofconducdngapleahearinganda
plea colloquy undez Rule 11 of the Federal Rules of Crim inal Procedure and pzepqring

pzoposed findingsoffactand atecom m endation asto theacceptanceofsuch pleaastendered.

TheMagisttateJudge filed areportand recommendation on December17,2019,ECF No.
78,recom m ending thatdefendant's plea ofguilty to Count1 ofthe Indic% entbe accepted.

No objectionsto thereportand recommendation havebeen flled,and thecourtisofthe
opinion thatthereportand recom m endation sholald be adopted in itsentirety.Accordingly,it

isO RD E RE D thatthe reportand the findingsand recom m endation contained therein are

AD O PTED ,defendant'splea of/.
                              1111 to Count1 ofthe lndictm entisACCEPTED ,and

defendantisadjudgedGUILTY oftheoffensechargedinCount1oftheIndictment.
      Itisso O RD ERED .

      The Clerk isditected to send acertiûed copy ofthisO rderto a1lcounselofrecord.
 Entered: & /- #& - M              =

/w/       +. J .
 M icha   .U rbanski
 CbiefUnited StatesDistrictludge




      2
